Citation Nr: 0812843	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-27 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 until December 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in New York, New York.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  The weight of the competent evidence supports a diagnosis 
of PTSD; the evidence establishes in-service incurrence of a 
stressful event; and the competent medical evidence shows a 
nexus between the currently diagnosed PTSD and the stressful 
events in service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 112, 113, 1154(a), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007). 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) 
medical evidence establishing a link between current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2006); 38 C.F.R. § 3.304(d),(f) 
(2007); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

On the other hand, if it is determined that a veteran did not 
engage in combat with the enemy, or the claimed stressor is 
not related to combat, then the veteran's testimony alone 
does not suffice to establish the occurrence of the alleged 
stressor; instead, the veteran must corroborate his testimony 
by credible supporting evidence.  See Stone v. Nicholson, 480 
F.3d 1111 (2007) (finding no error in Board determination 
that a non-combat veteran's "own statements cannot serve as 
'corroboration' of the facts contained in those 
statements"); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the evidence does not show 
that he actually engaged the enemy in combat.  VAOPGCPREC 12-
99.  His DD Form 214 does not reflect that he received any 
awards, citations, or decoration denoting having served in 
combat in Vietnam.  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304.  

The veteran claims that he is entitled to service connection 
for PTSD because of in-service stressful events that occurred 
during his active duty service in Vietnam from November 1965 
to October 1966.  Specifically, he has reported in writing 
and during treatment that his base was subjected to attacks.  

As an initial matter, the Board notes that the service 
medical records reflect no psychiatric complaints or 
treatment.  At the time of military discharge, the 
psychiatric evaluation was normal.  

In this case, the veteran had active duty service from July 
1964 to December 1968, including service in the Republic of 
Vietnam from November 1965 until October 1966.  His DD Form 
214 and service personnel records show that his military 
occupational specialty was an aircraft repairman, and that he 
earned the National Defense Service Medal and Vietnam Service 
Medal.

Incidents of enemy attacks were reported in the unit 
histories detailed in a response from the U.S. Army and Joint 
Services Records Research Center (JSRRC) dated in May 2004.  
This report verified that the 776th Troop Carrier Squadron 
was subjected to various attacks resulting in damage and 
losses during July through December 1966, while the veteran 
was assigned to that unit.  Specifically, during enroute 
stops at Da Nang, Nha Trang, Tan Son Nhut, and Cam Rahn Bay, 
crews were continuously exposed to enemy fire.  The report 
also confirmed that there were tragic losses to the squadron 
in August and October 1966.  

Consistent with these verified findings, in a February 2003 
statement, the veteran recalled mortar attacks from June to 
July 1966 and that his unit came under additional attacks at 
Cam Rahn Bay and Nha Trang from August to September 1966.  

Given that the veteran was assigned to the 776th Troop 
Carrier Squadron and the JSRRC confirmed that the Squadron 
came under heavy fire at the time he was there, it is 
reasonable to conclude that he was exposed during service to 
stressful events of mortar attacks and other enemy fire, 
which resulted in casualties.  While it is not clear that the 
veteran was stationed at these specific bases at the same 
time they were under attack, there is nothing to show that he 
was not present during the time of heavy fire.  

Based on this evidence, the Board finds that the reported in-
service stressful events of mortar attacks on the veteran's 
squadron have been verified.  In so finding, the Board has 
considered Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the Court pointed out that corroboration of every 
detail of a stressor under such circumstances, such as the 
claimants own personal involvement, is not necessary.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997).  Resolving 
reasonable doubt on this question in the veteran's favor, the 
Board finds that reported stressors occurred; therefore, the 
stressful events are considered verified by the evidence of 
record.  

Having determined that the record contains credible 
supporting evidence that the claimed in-service stressors 
occurred, the Board will consider whether the veteran has a 
current diagnosis of PTSD and medical evidence establishing a 
link between current symptoms and an in-service stressor. 

An October 1998 VA Psychiatric Evaluation reveals that the 
veteran reported that his PTSD symptoms began during his 
Vietnam service, including anxiety and sleep problems.  He 
also reported being exposed to combat while in active duty 
service.  The examiner diagnosed the veteran with PTSD and 
attributed it at least in part to his combat exposure.  
Additionally, subsequent VA treatment records reflect a 
history of psychiatric symptoms, including nightmares, 
restless sleeping, and relationship struggles since Vietnam 
that were indicated by the treating professional to be PTSD 
symptoms.    

Therefore, the record reflects a competent medical diagnosis 
of PTSD that has been related, at least in part, to the 
verified in-service stressful events during the veteran's 
Vietnam service.  

In sum, the record shows verified in-service stressful 
events, a diagnosis of PTSD, and medical evidence 
establishing a link between current symptoms and verified in-
service stressors.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the veteran's diagnosed PTSD was incurred in 
service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


